                                         Case 3:17-cv-05453-WHA Document 138 Filed 04/16/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     HALEY DARIA,                                     Case No. 21-cv-02712-TSH
                                   8                   Plaintiff,
                                                                                          REFERRAL FOR PURPOSE OF
                                   9             v.                                       DETERMINING RELATIONSHIP
                                  10     SAPIENT CORP, et al.,
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable William H. Alsup for consideration of whether the case is related to Daria v. Sapient,

                                  15   Inc., 17-cv-05453-WHA.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: April 16, 2021

                                  19

                                  20
                                                                                                  THOMAS S. HIXSON
                                  21                                                              United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
